Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	This action is responsive to the communication filed on 5/3/2021.

Information Disclosure Statement
2.	 The Information Disclosure Statement (IDS) submitted on 5/3/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
3.	Claim 16 is objected to because of the following informalities:  
The claim should be concluded with a period.  Appropriate correction is required.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1, 3-4, 7-10, 12-13, and 16-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2, 4, 6-7, 11, and 15 of US Patent No. 11,019,027, hereinafter ‘027. 

Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1, 3-4, 7-10, 12-13, and 16-18 of the instant application are encompassed by limitations recited in claims 1-2, 4, 6-7, 11, and 15 of ‘027 (see table below).

Instant Application 17/306,816
Patent 11,019,027
Claim 1. A method comprising: 


receiving, at a network device external to a network, a public Internet Protocol (IP) address of a network component of the network and network address translation (NAT) data that maps first private IP addresses for first network devices in the network to public IP addresses for the first network devices in the network; 

obtaining, from the network component and using the public IP address of the network component, 


second private IP addresses for second network devices in the network; 

translating, using the NAT data that maps the first private IP addresses for the first network devices to the public IP addresses for the first network devices,

at least one private IP address for at least one network device in the second network devices in the network to at least one public IP address for the at least one network device; and 







providing a network management service for the network using the at least one public IP address for the at least one network device and second network information from the at least one network device.

Claim 3. The method of claim 1, wherein the network component comprises a network controller in the network.

Claim 4. The method of claim 3, wherein the network controller comprises a centralized controller, and wherein the network comprises a software-defined network.

Claim 7. The method of claim 6, further comprising providing network assurance services for the network based on the network assurance information.
Claim 8. The method of claim 1, further comprising querying a NAT device for the NAT data.
Claim 9. The method of claim 1, wherein the first network devices comprise at least one of switches, routers, servers, and endpoints.

Claim 10. A system comprising: 

one or more processors; and at least one non-transitory computer-readable storage medium storing instructions which, when executed by the one or more processors, cause the one or more processors to:
receive, at a network device external to a network, a public Internet Protocol (IP) address of a network component of the network and network address translation (NAT) data that maps first private IP addresses for first network devices in the network to public IP addresses for the first network devices in the network; 

obtain, from the network component and using the public IP address of the network component, second private IP addresses for second network devices in the network; 

translate, using the NAT data that maps the first private IP addresses for the first network devices to the public IP addresses for the first network devices, at least one private IP address for at least one network device in the second network devices in the network to at least one public IP address for the at least one network device; and 

provide a network management service for the network using the at least one public IP address for the at least one network device and second network information from the at least one network device.

Claim 12. The system of claim 10, wherein the network component comprises a network controller in the network.

Claim 13. The system of claim 12, wherein the network controller comprises a centralized controller, and wherein the network comprises a software-defined network.

Claim 16. The system of claim 15, wherein the instructions further cause the one or more processors to provide network assurance services for the network based on the network assurance information.

Claim 17. The system of claim 10, wherein the first network devices comprise at least one of switches, routers, servers, and endpoints.

Claim 18. A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to:

 
receive, at a network device external to a network, a public Internet Protocol (IP) address of a network component of the network and network address translation (NAT) data that maps first private IP addresses for first network devices in the network to public IP addresses for the first network devices in the network; 

obtain, from the network component and using the public IP address of the network component, second private IP addresses for second network devices in the network; 

translate, using the NAT data that maps the first private IP addresses for the first network devices to the public IP addresses for the first network devices, at least one private IP address for at least one network device in the second network devices in the network to at least one public IP address for the at least one network device; and 



provide a network management service for the network using the at least one public IP address for the at least one network device and second network information from the at least one network device.


Claim 1. A method comprising: 


receiving, at a network assurance appliance external to a network, a public Internet Protocol (IP) address for a network controller for the network and a network address translation (NAT) configuration file that maps first private IP addresses for first network devices in the network to public IP addresses for the first network devices in the network; 

requesting first network assurance information from the network, controller using the public IP address for the network controller, wherein the first network assurance information comprises second private IP addresses for second network devices in the network; 



translating, using the NAT configuration file 
that maps the first private IP addresses for the first network devices to the public IP addresses for the first network devices,

 at least one private IP address for at least one network device in the second network devices in the network to at least one public IP address for the at least one network device; 

transmitting, using the at least one public IP address and from the network assurance appliance external to the network, a request to a NAT server for obtaining second network assurance information from the at least one network device; and 
providing a network management service for the network using the second network information.


Claim 1 (cont.) Network Controller for the network.


Claim 4. The method of claim 1, wherein the network controller is a centralized controller and the network comprises a software-defined network.
Claim 2. The method of claim 1, further comprising providing network assurance services for the network based on the second network assurance information.
Claim 6. The method of claim 1, further comprising querying the NAT server for the NAT configuration file.
Claim 7. The method of claim 1, wherein the first network devices comprise at least one of switches, routers, servers, and endpoints.
Claim 15. A system comprising: 
one or more processors; and at least one non-transitory computer-readable storage medium storing instructions which, when executed by the one or more processors, cause the one or more processors to: 
request, from outside of a network and using a public Internet Protocol (P) address for a controller located inside the network, first network information from the controller, wherein the first network information maps private IP addresses for a set of other network devices in the network to public IP addresses for the set of other network devices; 

translate, using the first network information that maps the private IP addresses for the set of other network devices to the public IP addresses for the set of other network devices, at least one private IP address for at least one network device in the set of other network devices to at least one public IP address for the at least one network device; 
transmit, using the at least one public W address and from the system, a request to a NAT server for obtaining second network information from the at least one network device; and 
provide a network management service for the network based on using the second network information.



Claim 1 (cont.) for a controller for the network.

Claim 4. The method of claim 1, wherein the network controller is a centralized controller and the network comprises a software-defined network.
Claim 2. The method of claim 1, further comprising providing network assurance services for the network based on the second network assurance information.

Claim 7. The method of claim 1, wherein the first network devices comprise at least one of switches, routers, servers, and endpoints.
Claim 11. A non-transitory computer-readable medium comprising instructions, the instructions, when executed by one or more processors, cause the one or more processors to: 
request, by a computing system external to a network from a first network device of the network and using a public Internet Protocol (IP) address for the first network device, first network information that maps private IP addresses for one or more network devices in the network to public IP addresses for the one or more network devices components; 




translate, using the first network information that maps the private IP addresses for the one or more network devices to the public IP addresses for the one or more network devices, a private IP address for a second network device from the one or more components network devices to a public IP address for the second network device; 
transmit, using the public IP address, a request for second network information at the second network device; and 
provide a network management service for the network using the second network information.



Claim Rejections – 35 USC 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 10,057,267) in view of Krishnan et al (US 2014/0140344).

Regarding claim 1, Miller et al teaches a method comprising: 
receiving, at a network device external to a network (Abstract, lines 1-5, “devices that are external to the provider network”), a public Internet Protocol (IP) address of a network component of the network and network address translation (NAT) data that maps first private IP addresses for first network devices in the network to public IP addresses for the first network devices in the network (col. 13, lines 42-52, which discloses mapping from private IP addresses to public addresses); 
obtaining, from the network component and using the public IP address of the network component, second private IP addresses for second network devices in the network (col. 7, lines 1-6, “substrate IP addresses (private IP addresses)”); and
translating, using the NAT data that maps the first private IP addresses for the first network devices to the public IP addresses for the first network devices (col. 13, lines 47-57, which discloses using devices or appliances that perform network address translation for mapping the private IP addresses to public IP addresses), at least one private IP address for at least one network device in the second network devices in the network to at least one public IP address for the at least one network device (col. 18, lines 22-25, which discloses translating between private and public IP addresses for accessing associated resource instances routed between a device in the provider network and a network entity on an immediate network).
Miller et al does not explicitly teach providing a network management service for the network using the at least one public IP address for the at least one network device and second network information from the at least one network device.
	However, Krishnan et al teaches providing a network management service (par [0027], lines 6-10 and par [0028], lines 1-6, which disclose network services being performed, such as managing switches and traffic flow steering) for the network using the at least one public IP address for the at least one network device (par [0031], lines 1-5 and par [0038], lines 1-10, which disclose providing said services based on device public IP addresses) and second network information from the at least one network device (par [0008], lines 1-5 and 10-20, which discloses performing said services, such as traffic-flow, based on data received externally pertaining the device).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Krishnan et al within the concept illustrated by Miller et al, in order to improve upon providing resources and services to requesting devices via offering customized services on a per device basis (as disclosed in par [0006] and [0014] of Krishnan et al) which would allow Miller et al to provide the requested resources to devices in a fashion exclusive to each device.

Regarding claim 2, Miller et al does not explicitly teach obtaining network assurance information from the network component using the public IP address of the network component, wherein the network assurance information comprises the second private IP addresses and at least one of configuration information of the network, a list of network devices on the network, and one or more data models of the network.
However, Krishnan et al teaches obtaining network assurance information from the network component using the public IP address of the network component (claims 7 and 13, which disclose receiving device public IP address of the device requesting authentication), wherein the network assurance information comprises the second private IP addresses (par [0025], “private IP addresses”) and at least one of configuration information of the network, a list of network devices on the network (par [0009], lines 10-15, “list of devices”), and one or more data models of the network
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Krishnan et al within the concept illustrated by Miller et al, according to the motivation previously addressed regarding claim 1.

Regarding claim 3, Miller et al does not explicitly teach wherein the network component comprises a network controller in the network.
However, Krishnan et al teaches wherein the network component comprises a network controller in the network (par [0010], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Krishnan et al within the concept illustrated by Miller et al, according to the motivation previously addressed regarding claim 1.

Regarding claim 4, Miller et al does not explicitly teach wherein the network controller comprises a centralized controller, and wherein the network comprises a software-defined network.
However, Krishnan et al teaches wherein the network controller comprises a centralized controller, and wherein the network comprises a software-defined network (par [0027], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Krishnan et al within the concept illustrated by Miller et al, according to the motivation previously addressed regarding claim 1.

Regarding claim 5, Miller et al does not explicitly teach transmitting, from the network component and using the at least one public IP address, a request to a network address translation (NAT) device for network assurance information from the at least one network device, wherein the network management service is provided based on the network assurance information.
However, Krishnan et al teaches transmitting, from the network component and using the at least one public IP address, a request to a network address translation (NAT) device for network assurance information from the at least one network device (claim 7, “authenticating responsive to the attach message”), wherein the network management service is provided based on the network assurance information (par [0034], lines 1-5, “upon successful authentication”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Krishnan et al within the concept illustrated by Miller et al, according to the motivation previously addressed regarding claim 1.

Regarding claim 6, Miller et al and Krishnan et al teach the limitations of claim 5.
Miller et al further teaches receiving, by the network device and from a NAT device associated with the network, network assurance information comprising at least one of switch software configurations (col. 13, line 65, “configuration for all resource types”), switch hardware configurations, a network model, and network configurations.
Regarding claim 7, Miller et al does not explicitly teach providing network assurance services for the network based on the network assurance information.
However, Krishnan et al teaches providing network assurance services for the network based on the network assurance information (par [0026], “authorizing services”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Krishnan et al within the concept illustrated by Miller et al, according to the motivation previously addressed regarding claim 1.

Regarding claim 8, Miller et al and Krishnan et al teach the limitations of claim 1.
Miller et al further teaches querying a NAT device for the NAT data (fig. 6, ‘160).

Regarding claim 9, Miller et al and Krishnan et al teach the limitations of claim 1.
Miller et al further teaches wherein the first network devices comprise at least one of switches (par [0027], lines 6-9), routers, servers, and endpoints.

Regarding claim 10, Miller et al teaches a system comprising: 
one or more processors (fig. 13, ‘2010); and 
non-transitory computer-readable medium comprising instructions that, when executed by one or more processors (fig. 13), cause the one or more processors to:
receive, at a network device external to a network (Abstract, lines 1-5, “devices that are external to the provider network”), a public Internet Protocol (IP) address of a network component of the network and network address translation (NAT) data that maps first private IP addresses for first network devices in the network to public IP addresses for the first network devices in the network (col. 13, lines 42-52, which discloses mapping from private IP addresses to public addresses); 
obtain, from the network component and using the public IP address of the network component, second private IP addresses for second network devices in the network (col. 7, lines 1-6, “substrate IP addresses (private IP addresses)”); and
translate, using the NAT data that maps the first private IP addresses for the first network devices to the public IP addresses for the first network devices (col. 13, lines 47-57, which discloses using devices or appliances that perform network address translation for mapping the private IP addresses to public IP addresses), at least one private IP address for at least one network device in the second network devices in the network to at least one public IP address for the at least one network device (col. 18, lines 22-25, which discloses translating between private and public IP addresses for accessing associated resource instances routed between a device in the provider network and a network entity on an immediate network).
Miller et al does not explicitly teach providing a network management service for the network using the at least one public IP address for the at least one network device and second network information from the at least one network device.
	However, Krishnan et al teaches providing a network management service (par [0027], lines 6-10 and par [0028], lines 1-6, which disclose network services being performed, such as managing switches and traffic flow steering) for the network using the at least one public IP address for the at least one network device (par [0031], lines 1-5 and par [0038], lines 1-10, which disclose providing said services based on device public IP addresses) and second network information from the at least one network device (par [0008], lines 1-5 and 10-20, which discloses performing said services, such as traffic-flow, based on data received externally pertaining the device).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Krishnan et al within the concept illustrated by Miller et al, in order to improve upon providing resources and services to requesting devices via offering customized services on a per device basis (as disclosed in par [0006] and [0014] of Krishnan et al) which would allow Miller et al to provide the requested resources to devices in a fashion exclusive to each device.

Regarding claim 11, Miller et al does not explicitly teach obtaining network assurance information from the network component using the public IP address of the network component, wherein the network assurance information comprises the second private IP addresses and at least one of configuration information of the network, a list of network devices on the network, and one or more data models of the network.
However, Krishnan et al teaches obtaining network assurance information from the network component using the public IP address of the network component (claims 7 and 13, which disclose receiving device public IP address of the device requesting authentication), wherein the network assurance information comprises the second private IP addresses (par [0025], “private IP addresses”) and at least one of configuration information of the network, a list of network devices on the network (par [0009], lines 10-15, “list of devices”), and one or more data models of the network
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Krishnan et al within the concept illustrated by Miller et al, according to the motivation previously addressed regarding claim 10.

Regarding claim 12, Miller et al does not explicitly teach wherein the network component comprises a network controller in the network.
However, Krishnan et al teaches wherein the network component comprises a network controller in the network (par [0010], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Krishnan et al within the concept illustrated by Miller et al, according to the motivation previously addressed regarding claim 10.

Regarding claim 13, Miller et al does not explicitly teach wherein the network controller comprises a centralized controller, and wherein the network comprises a software-defined network.
However, Krishnan et al teaches wherein the network controller comprises a centralized controller, and wherein the network comprises a software-defined network (par [0027], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Krishnan et al within the concept illustrated by Miller et al, according to the motivation previously addressed regarding claim 10.

Regarding claim 14, Miller et al does not explicitly teach transmitting, from the network component and using the at least one public IP address, a request to a network address translation (NAT) device for network assurance information from the at least one network device, wherein the network management service is provided based on the network assurance information.
However, Krishnan et al teaches transmitting, from the network component and using the at least one public IP address, a request to a network address translation (NAT) device for network assurance information from the at least one network device (claim 7, “authenticating responsive to the attach message”), wherein the network management service is provided based on the network assurance information (par [0034], lines 1-5, “upon successful authentication”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Krishnan et al within the concept illustrated by Miller et al, according to the motivation previously addressed regarding claim 10.

Regarding claim 15, Miller et al and Krishnan et al teach the limitations of claim 10.
Miller et al further teaches receiving, by the network device and from a NAT device associated with the network, network assurance information comprising at least one of switch software configurations (col. 13, line 65, “configuration for all resource types”), switch hardware configurations, a network model, and network configurations.
Regarding claim 16, Miller et al does not explicitly teach providing network assurance services for the network based on the network assurance information.
However, Krishnan et al teaches providing network assurance services for the network based on the network assurance information (par [0026], “authorizing services”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Krishnan et al within the concept illustrated by Miller et al, according to the motivation previously addressed regarding claim 10.

Regarding claim 17, Miller et al and Krishnan et al teach the limitations of claim 10.
Miller et al further teaches wherein the first network devices comprise at least one of switches (par [0027], lines 6-9), routers, servers, and endpoints.

Regarding claim 18, Miller et al teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors (fig. 13), cause the one or more processors to: 
receive, at a network device external to a network (Abstract, lines 1-5, “devices that are external to the provider network”), a public Internet Protocol (IP) address of a network component of the network and network address translation (NAT) data that maps first private IP addresses for first network devices in the network to public IP addresses for the first network devices in the network (col. 13, lines 42-52, which discloses mapping from private IP addresses to public addresses); 
obtain, from the network component and using the public IP address of the network component, second private IP addresses for second network devices in the network (col. 7, lines 1-6, “substrate IP addresses (private IP addresses)”); and
translate, using the NAT data that maps the first private IP addresses for the first network devices to the public IP addresses for the first network devices (col. 13, lines 47-57, which discloses using devices or appliances that perform network address translation for mapping the private IP addresses to public IP addresses), at least one private IP address for at least one network device in the second network devices in the network to at least one public IP address for the at least one network device (col. 18, lines 22-25, which discloses translating between private and public IP addresses for accessing associated resource instances routed between a device in the provider network and a network entity on an immediate network).
Miller et al does not explicitly teach providing a network management service for the network using the at least one public IP address for the at least one network device and second network information from the at least one network device.
	However, Krishnan et al teaches providing a network management service (par [0027], lines 6-10 and par [0028], lines 1-6, which disclose network services being performed, such as managing switches and traffic flow steering) for the network using the at least one public IP address for the at least one network device (par [0031], lines 1-5 and par [0038], lines 1-10, which disclose providing said services based on device public IP addresses) and second network information from the at least one network device (par [0008], lines 1-5 and 10-20, which discloses performing said services, such as traffic-flow, based on data received externally pertaining the device).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Krishnan et al within the concept illustrated by Miller et al, in order to improve upon providing resources and services to requesting devices via offering customized services on a per device basis (as disclosed in par [0006] and [0014] of Krishnan et al) which would allow Miller et al to provide the requested resources to devices in a fashion exclusive to each device.

Regarding claim 19, Miller et al does not explicitly teach obtaining network assurance information from the network component using the public IP address of the network component, wherein the network assurance information comprises the second private IP addresses and at least one of configuration information of the network, a list of network devices on the network, and one or more data models of the network.
However, Krishnan et al teaches obtaining network assurance information from the network component using the public IP address of the network component (claims 7 and 13, which disclose receiving device public IP address of the device requesting authentication), wherein the network assurance information comprises the second private IP addresses (par [0025], “private IP addresses”) and at least one of configuration information of the network, a list of network devices on the network (par [0009], lines 10-15, “list of devices”), and one or more data models of the network
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Krishnan et al within the concept illustrated by Miller et al, according to the motivation previously addressed regarding claim 18.

Regarding claim 20, Miller et al and Krishnan et al teach the limitations of claim 18.
Miller et al further teaches receiving, by the network device and from a NAT device associated with the network, network assurance information comprising at least one of switch software configurations (col. 13, line 65, “configuration for all resource types”), switch hardware configurations, a network model, and network configurations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20221004